
	
		I
		112th CONGRESS
		1st Session
		H. R. 974
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2011
			Mr. Braley of Iowa
			 (for himself and Mr. Jones) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committees on
			 Foreign Affairs and
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the President to submit to Congress a report on
		  the long-term costs of Operation Iraqi Freedom, Operation New Dawn, and
		  Operation Enduring Freedom in Iraq and Afghanistan, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 True Cost of War Act of
			 2011.
		2.Report on
			 long-term costs of operation Iraqi Freedom and Operation Enduring
			 Freedom
			(a)FindingsCongress
			 makes the following findings:
				(1)The United States has been engaged in
			 military operations in Afghanistan since October 2001 as Operation Enduring
			 Freedom and in military operations in Iraq since March 2003 as Operation Iraqi
			 Freedom and its successor contingency operation, Operation New Dawn.
				(2)According to the Congressional Research
			 Service, through fiscal year 2010, Congress has appropriated $1,087,000,000,000
			 for the Department of Defense, for the State Department, and for medical costs
			 paid by the Department of Veterans Affairs. This amount includes
			 $751,000,000,000 related to operations in Iraq and $336,000,000,000 related to
			 operations in Afghanistan.
				(3)Over 90 percent of the funds appropriated
			 for the Department of Defense for operations in Iraq and Afghanistan have been
			 provided as supplemental or additional appropriations and designated as an
			 emergency funding requirement.
				(4)The Congressional Budget Office and the
			 Congressional Research Service have stated that future costs for operations in
			 Iraq and Afghanistan are difficult to estimate because the Department of
			 Defense provides little information on costs incurred to date and does not
			 report outlays or actual expenditure for operations in Iraq and Afghanistan
			 (because war and baseline funds are mixed in the same accounts) and because of
			 a lack of information from the Department of Defense on many of the key factors
			 that determine costs, including personnel levels and the pace of
			 operations.
				(5)Over 2,000,000
			 members of the United States Armed Forces have served in Afghanistan and Iraq
			 since the beginning of the conflicts.
				(6)Over 4,400 members
			 of the Armed Forces and Department of Defense civilian personnel have been
			 killed in Operation Iraqi Freedom, and over 1,400 members of the Armed Forces
			 and Department of Defense civilian personnel have been killed in Operation
			 Enduring Freedom in Afghanistan.
				(7)Over 1,620 members
			 of the Armed Forces have suffered amputations as a result of wounds or other
			 injuries incurred in Afghanistan or Iraq.
				(8)More than 243,685 veterans of military
			 service in Iraq and Afghanistan have been treated for mental health conditions,
			 more than 66,900 of these veterans have been diagnosed with post-traumatic
			 stress disorder, and approximately 178,876 of these veterans have a confirmed
			 traumatic brain injury diagnosis.
				(9)Approximately 46 percent of veterans of
			 military service in Iraq and Afghanistan have sought treatment at a Department
			 of Veterans Affairs hospital or medical clinic.
				(10)The Independent
			 Review Group on Rehabilitative Care and Administrative Processes at Walter Reed
			 Army Medical Center and National Naval Medical Center identified traumatic
			 brain injury, post-traumatic stress disorder, increased survival of severe
			 burns, and traumatic amputations as the four signature wounds of the current
			 conflicts, and the Independent Review Group report states that the recovery
			 process can take months or years and must accommodate recurring or
			 delayed manifestations of symptoms, extended rehabilitation and all the life
			 complications that emerge over time from such trauma.
				(b)Report
			 requirementNot later than 90 days after the date of the
			 enactment of this Act, the President, with contributions from the Secretary of
			 Defense, the Secretary of State, and the Secretary of Veterans Affairs, shall
			 submit to Congress a report containing an estimate of the long-term costs of
			 Operation New Dawn (the successor contingency operation to Operation Iraqi
			 Freedom) and Operation Enduring Freedom for each the following
			 scenarios:
				(1)The scenario in
			 which the number of members of the Armed Forces deployed in support of
			 Operation New Dawn and Operation Enduring Freedom is reduced from roughly
			 190,000 in 2011 to 150,000 in 2012, 65,000 in 2013, and 30,000 by the beginning
			 of 2014, and remains at 30,000 through 2020.
				(2)The scenario in which the number of members
			 of the Armed Forces deployed in support of Operation New Dawn and Operation
			 Enduring Freedom rises to approximately 235,000 in 2011, is reduced to 230,000
			 in 2012, 195,000 in 2013, 135,000 in 2014, 80,000 in 2015, 60,000 in 2016, and
			 remains at 60,000 through 2020.
				(3)An alternative
			 scenario, determined by the President and based on current contingency
			 operation and withdrawal plans, which takes into account expected force levels
			 and the expected length of time that members of the Armed Forces will be
			 deployed in support of Operation New Dawn and Operation Enduring
			 Freedom.
				(c)Estimates To be
			 used in preparation of reportIn preparing the report required by
			 subsection (b), the President shall make estimates and projections through at
			 least fiscal year 2020, adjust any dollar amounts appropriately for inflation,
			 and take into account and specify each of the following:
				(1)The total number of members of the Armed
			 Forces expected to be deployed in support of Operation New Dawn and Operation
			 Enduring Freedom, including—
					(A)the number of members of the Armed Forces
			 actually deployed in Southwest Asia in support of Operation New Dawn and
			 Operation Enduring Freedom;
					(B)the number of members of reserve components
			 of the Armed Forces called or ordered to active duty in the United States for
			 the purpose of training for eventual deployment in Southwest Asia, backfilling
			 for deployed troops, or supporting other Department of Defense missions
			 directly or indirectly related to Operation New Dawn or Operation Enduring
			 Freedom; and
					(C)the break-down of deployments of members of
			 the regular and reserve components and activation of members of the reserve
			 components.
					(2)The number of members of the Armed Forces,
			 including members of the reserve components, who have previously served in
			 support of Operation Iraqi Freedom, Operation New Dawn, or Operation Enduring
			 Freedom and who are expected to serve multiple deployments.
				(3)The number of contractors and private
			 military security firms that have been used and are expected to be used during
			 the course of Operation Iraqi Freedom, Operation New Dawn, and Operation
			 Enduring Freedom.
				(4)The number of
			 veterans currently suffering and expected to suffer from post-traumatic stress
			 disorder, traumatic brain injury, or other mental injuries.
				(5)The number of veterans currently in need of
			 and expected to be in need of prosthetic care and treatment because of
			 amputations incurred during service in support of Operation Iraqi Freedom,
			 Operation New Dawn, or Operation Enduring Freedom.
				(6)The current number of pending Department of
			 Veterans Affairs claims from veterans of military service in Iraq and
			 Afghanistan, and the total number of such veterans expected to seek disability
			 compensation from the Department of Veterans Affairs.
				(7)The total number
			 of members of the Armed Forces who have been killed or wounded in Iraq or
			 Afghanistan, including noncombat casualties, the total number of members
			 expected to suffer injuries in Iraq and Afghanistan, and the total number of
			 members expected to be killed in Iraq and Afghanistan, including noncombat
			 casualties.
				(8)The amount of funds previously appropriated
			 for the Department of Defense, the Department of State, and the Department of
			 Veterans Affairs for costs related to Operation Iraqi Freedom, Operation New
			 Dawn, and Operation Enduring Freedom, including an account of the amount of
			 funding from regular Department of Defense, Department of State, and Department
			 of Veterans Affairs budgets that has gone and will go to costs associated with
			 such operations.
				(9)Current and future operational expenditures
			 associated with Operation New Dawn and Operation Enduring Freedom,
			 including—
					(A)funding for combat
			 operations;
					(B)deploying,
			 transporting, feeding, and housing members of the Armed Forces (including fuel
			 costs);
					(C)activation and
			 deployment of members of the reserve components of the Armed Forces;
					(D)equipping and
			 training of Iraqi and Afghani forces;
					(E)purchasing, upgrading, and repairing
			 weapons, munitions, and other equipment consumed or used in Operation Iraqi
			 Freedom, Operation New Dawn, or Operation Enduring Freedom; and
					(F)payments to other
			 countries for logistical assistance in support of such operations.
					(10)Past, current, and future costs of entering
			 into contracts with private military security firms and other contractors for
			 the provision of goods and services associated with Operation Iraqi Freedom,
			 Operation New Dawn, and Operation Enduring Freedom.
				(11)Average annual cost for each member of the
			 Armed Forces deployed in support of Operation Iraqi Freedom, Operation New
			 Dawn, or Operation Enduring Freedom, including room and board, equipment and
			 body armor, transportation of troops and equipment (including fuel costs), and
			 operational costs.
				(12)Current and
			 future cost of combat-related special pays and benefits, including reenlistment
			 bonuses.
				(13)Current and future cost of calling or
			 ordering members of the reserve components to active duty in support of
			 Operation New Dawn or Operation Enduring Freedom.
				(14)Current and
			 future cost for reconstruction, embassy operations and construction, and
			 foreign aid programs for Iraq and Afghanistan.
				(15)Current and
			 future cost of bases and other infrastructure to support members of the Armed
			 Forces serving in Iraq and Afghanistan.
				(16)Current and future cost of providing health
			 care for veterans who served in support of Operation Iraqi Freedom, Operation
			 New Dawn, or Operation Enduring Freedom, including—
					(A)the cost of mental
			 health treatment for veterans suffering from post-traumatic stress disorder and
			 traumatic brain injury, and other mental problems as a result of such service;
			 and
					(B)the cost of
			 lifetime prosthetics care and treatment for veterans suffering from amputations
			 as a result of such service.
					(17)Current and future cost of providing
			 Department of Veterans Affairs disability benefits for the lifetime of veterans
			 who incur disabilities while serving in support of Operation Iraqi Freedom,
			 Operation New Dawn, or Operation Enduring Freedom.
				(18)Current and future cost of providing
			 survivors’ benefits to survivors of members of the Armed Forces killed while
			 serving in support of Operation Iraqi Freedom, Operation New Dawn, or Operation
			 Enduring Freedom.
				(19)Cost of bringing members of the Armed
			 Forces and equipment back to the United States upon the conclusion of Operation
			 New Dawn and Operation Enduring Freedom, including the cost of demobilization,
			 transportation costs (including fuel costs), providing transition services for
			 members of the Armed Forces transitioning from active duty to veteran status,
			 transporting equipment, weapons, and munitions (including fuel costs), and an
			 estimate of the value of equipment that will be left behind.
				(20)Cost to restore the military and military
			 equipment, including the equipment of the reserve components, to full strength
			 after the conclusion of Operation New Dawn or Operation Enduring
			 Freedom.
				(21)Amount of money borrowed to pay for
			 Operation Iraqi Freedom, Operation New Dawn, and Operation Enduring Freedom,
			 and the sources of that money.
				(22)Interest on money borrowed, including
			 interest for money already borrowed and anticipated interest payments on future
			 borrowing, for Operation Iraqi Freedom, Operation New Dawn, and Operation
			 Enduring Freedom.
				
